Name: Commission Regulation (EEC) No 1063/82 of 5 May 1982 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5 . 82 Official Journal of the European Communities No L 123/31 COMMISSION REGULATION (EEC) No 1063/82 of 5 May 1982 on transitional measures concerning the application of certain monetary compensatory amounts in the trade of certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 051 /82 (4), and in particular Article 5 thereof, Whereas Regulation (EEC) No 1051 /82 fixed new representative rates for the currencies of certain Member States with effect from 6 May 1982 ; Whereas the new rates lead to a substantial change in the monetary compensatory amounts applicable in some Member States ; whereas this change could give rise to speculation in certain particularly sensitive sectors, resulting in deflections of trade ; Whereas, in order to avoid such deflections, it should be laid that unless in respect of the products liable to such speculation the compensatory amounts appli ­ cable on 4 May 1982 are to continue to apply beyond that date ; Whereas in the light of experience gained with regard to the processing of butter, for this particular product, the concept of obtaining this product within the meaning of this Regulation should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, compensatory amounts valid for the Belgo ­ Luxembourg Economic Union on 4 May 1982 in respect of the products listed in the Annex hereto shall remain applicable to products exported by the Belgo-Luxembourg Economic Union , unless the party concerned furnished proof which satisfies the Member State concerned :  either that they were harvested or obtained in the exporting Member States ,  or that they originate from swine or cattle slaugh ­ tered in the exporting Member State ,  or that, prior to export, the formalities for importa ­ tion into the exporting Member State were completed before 24 February 1982 or after 4 May 1982 . The representative rate and the monetary coefficients referred to in Article 5 (2) of Regulation (EEC) No 1372/81 , valid on 4 May 1982, shall also remain appli ­ cable in trade with non-member countries . 2 . However, in the case of trade in products falling within subheading 04.03 B of the Common Customs Tariff, manufactured from products falling within subheading 04.03 A of the Common Customs Tariff, the monetary compensatory amount valid on 4 May 1982 shall remain applicable unless the party concerned furnishes one of the proofs referred to in paragraph 1 . 3 . For the application of this Regulation, products falling within subheading 04.03 A of the Common Customs Tariff, coming from another Member State or a non-member country which have been subjected to one or more substantial processing operations in the Belgo-Luxembourg Economic Union, shall not be considered to have been obtained in the Belgo ­ Luxembourg Economic Union . 4 . Paragraphs 1 and 2 shall apply to exports in respect of which the customs formalities are completed before the dates specified in the Annex hereto . 5 . The Member State responsible for levying the monetary compensatory amounts in question shall adopt the necessary control measures . HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from the Regulations fixing the monetary compensatory amounts valid during the period commencing 6 May 1982, the monetary Article 2(&gt;) OJ No L 106, 12. 5 . 1971 , p . 1 . (J) OJ No L 362, 17 . 12 . 1981 , p . 2 . (3) OJ No L 106, 29 . 4 . 1977, p . 27 . (4) See page 1 of this Official Journal . This Regulation shall enter into force on 6 May 1982. No L 123/32 Official Journal of the European Communities 6. 5 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Products concerned Applicable until Cereals 10.01 BÃ ­ 10.03 10.05 B 10.07 C j 30 June 1982 Pigmeat 02.01 Alila) 16.01 A 16.01 B 16.02 All 16.02 Billa) 30 June 1982 j 31 August 1982 Beef and veal 02.01 A II b) 1 to 4 16.02 B III b) 1 aa) 30 June 1982 31 August 1982 Milk and milk products 04.02 04.03 j 31 August 1982 Products to which Regulation 18.06 D II c) (EEC) No 3033/80 relates 21.07 G VI to IX j 31 August 1982